DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a computing system for processing ANN comprising a plurality of layers and zero skipping circuit to locate non-zero weights , classified in G06N3/02.
II. Claims 12-17, drawn to a method for pruning an artificial neural network , classified in G06N3/082.
III. Claims 18-20, drawn to a system for processing artificial neural network that performs multiply and accumulate operation, classified in G06F7/5443.
Inventions Groups I, II, and III are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in 
- Group I requires the plurality of channels in the one or more convolution layers comprises one or more fully pruned channel (FPCs) and one or more mixed 2D channels MCs), wherein each of the one or more FPCs comprises only zero weight and each of the one or more MCs comprises at least one non-zero weight, and wherein at least a portion of the one or more MCs satisfy a limited zero sequence (LZS) condition based on a number of weights the zero skipping circuit is configured to process in a single cycle which are not required in the invention of Group II or Group III
- Group II requires identifying a target ratio of zero weights for a layer of the ANN; identifying a limited zero sequence (LZS) condition for the layer, wherein the LZS condition comprises a limitation on a location or sequence length of zeroes in the layer; pruning the layer based at least in part on the target ratio of zero weights by setting one or more weights of the layer to zero; determining whether each sequence of zero weights in the layer violates the LZS condition after the pruning; and resetting at least one weight within each sequence of zero weights that violates the LZS condition to a non-zero value, which are not required in the invention of Group I or Group III.
- Group III requires multiplexing buffer to store weight of the ANN, look ahead buffer to store additional weight of the ANN, and a plurality of multiply-accumulate units to process the next non-zero weight, which are not required in the invention of Group I or Group II  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1) the inventions have acquired a separate status in the art in view of their different classification, (2) the inventions require a different field of search, and (3) prior art applicable to one invention would likely not be applicable to the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182